Exhibit 10.46
THIS COLLECTIVE AGREEMENT is made pursuant to the provisions of the Industrial
Relations Act this 28th day of October 2010 between the AVAGO TECHNOLOGIES
MANUFACTURING (SINGAPORE) PTE LTD. (Company Registration Number 200512010Z) AND
ITS AFFILIATES, incorporated in the Republic of Singapore and having its place
of business at No. 1 Yishun Avenue 7, Singapore 768923 (hereinafter referred to
as the “Company”) of the one part and the UNITED WORKERS OF ELECTRONICS &
ELECTRICAL INDUSTRIES of 252 Tembeling Road, #03-07 Tembeling Centre, Singapore
423731, a trade union of employees registered pursuant to the Trade Unions Act
(hereinafter referred to as the “Union”) of the other part.
NOW IT IS HEREBY AGREED AND DECLARED between the parties hereto as follows:
CLAUSE 1 TITLE

    This Agreement shall be known as the “AVAGO TECHNOLOGIES SINGAPORE
EMPLOYEES’ AGREEMENT OF 2010”.

CLAUSE 2 SCOPE

    This Agreement shall cover all locally engaged, confirmed, full-time
employees of the Company in Singapore with the exception of staff holding -

  (a)   Managerial, executive, professional (e.g. engineers, accountants),
supervisory positions.

CLAUSE 3 DURATION OF AGREEMENT

  (1)   This Agreement takes effect on 1st July 2010 and shall remain in force
for a period of 3 years until 30th June 2013.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 1 of 21

 



--------------------------------------------------------------------------------



 



  (2)   During the currency of this Agreement, neither the Company nor the Union
shall seek to vary, modify or annul any of its terms in any way whatsoever, save
as is provided herein or by operation of law.

  (3)   Negotiations for a new collective agreement may commence three months
before the expiry of this Agreement.

CLAUSE 4 RECOGNITION

  (1)   The Company recognises the Union as the sole collective negotiating body
in respect of all terms and conditions of service of the employees coming within
the scope of this Agreement.

  (2)   The Union recognises the rights of the Company to control, operate and
manage its business in all respects.

  (3)   The Union shall use its best endeavours to see that all its members
loyally co-operate in working for the advancement of the Company’s interest and
business.

CLAUSE 5 NON-UNION MEMBERS

    Employees belonging to levels within the scope of this Agreement, who are
not members of the Union shall not receive benefits more favourable than those
conferred on the Union members under this Agreement.

CLAUSE 6 GRIEVANCE PROCEDURE

  (1)   Recognising the value and importance of full discussions in clearing up
misunderstanding and preserving harmonious relations, every reasonable effort
shall be made by both the Union and the Company to quickly dispose of any
grievances from employees at the earliest possible stage.

  (2)   In line with the approach outlined in sub-clause (1) of this clause, the
following procedure shall be adhered to in the handling of grievances:

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 2 of 21

 



--------------------------------------------------------------------------------



 



  (a)   Step One

      An employee having a grievance may, within three working days of its
arising, bring it to the attention of the employee’s immediate supervisor who
shall make a decision within three working days after it has been brought to the
supervisor’s attention.

  (b)   Step Two

      If the employee concerned is dissatisfied with the decision of the
employee’s supervisor, or if the grievance is against the supervisor personally,
then the employee may within three working days of the supervisor’s decision
bring the employee’s grievance to the attention of the Department Manager who
shall make a decision within three working days after it has been brought to the
Department Manager’s attention.

  (c)   Step Three

      If the employee concerned is dissatisfied with the decision of the
Department Manager, the employee may refer the matter to the Union branch
committee, which may present the matter within three working days after it has
been brought to the Union branch committee’s attention to the Human Resources
Manager, who shall make a decision within three working days after it has been
brought to the Human Resources Manager’s attention.

  (d)   Step Four

      If the Union branch committee is dissatisfied with the decision of the
Human Resources Manager, then the Union may present the matter to the Division
VP within three working days. The decision of the Division VP shall then be
given to the Union within three working days after the matter has been brought
to his or her attention (or at such

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 3 of 21

 



--------------------------------------------------------------------------------



 



      later date as may be mutually agreed) of the grievance being discussed.

  (3)   The employee may at the employee’s option be accompanied by a
representative of the Union branch committee at any stage of the foregoing
grievance procedure.

  (4)   In the event of there being no settlement at Step Four, the matter shall
be referred to the Ministry of Manpower for conciliation. If the matter is still
not settled, the provisions of clause 7 of this Agreement shall be invoked.

CLAUSE 7 REFEREE

    Any dispute between the parties to this Agreement while it is in force and
arising out of its operation shall be referred by either party to the President
of the Industrial Arbitration Court who shall have the discretion to select a
referee appointed in accordance with section 43 of the Industrial Relations Act
to determine the dispute.

CLAUSE 8 PROBATION

  (1)   A newly engaged employee shall serve a probationary period of three
months subject to, if necessary, a further three months’ extension, in which
case the employee shall be so informed in writing including the reason therefor,
before the expiration of the first three months. Notice of termination shall be
in accordance with the terms and conditions of employment.

  (2)   On completion of the probationary period, an employee shall be deemed to
have been confirmed in the Company’s permanent establishment from the date of
first employment unless the employee’s service is terminated by the Company.

CLAUSE 9 PROMOTION

  (1)   An employee is deemed promoted when the employee is moved from the
current job to another job with a higher salary mid point.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 4 of 21

 



--------------------------------------------------------------------------------



 



  (2)   In the case of promotion at other than a normal incremental date, the
employee’s base pay shall be increased to the minimum salary of the new job or
by 8% of the mid point of the employee’s last job, whichever is greater. The
employee’s normal incremental date shall not be changed.     (3)   If the
promotional date coincides with the normal incremental date, the promotion
increases shall be granted plus the normal increment in the new job.

CLAUSE 10 WORKING HOURS

    The working hours for factory personnel shall be one of the following:

  (a)   8-Hour Shift / Normal Shift         Monday — Friday         1st Shift :
7.00 am — 3.30 pm     (b)   12-Hour Shift         Day : 7.00 am — 7.00 pm      
  Night: 7.00 pm — 7.00 am

CLAUSE 11 WORK ON REST DAY AND PUBLIC HOLIDAY

  (1)   Every employee shall have one rest day per week, which shall normally be
on Sunday. If this is not on Sunday, the employee shall be notified accordingly.
    (2)   If and when an employee is required to work on the employee’s rest day
or any public holiday, the employee shall be paid in accordance with the
Employment Act.

CLAUSE 12 RETIREMENT AND RE-EMPLOYMENT OF OLDER EMPLOYEES

  (1)   The retirement age for all employees shall be in accordance with the
prevailing Retirement Age Act.

  (2)   The Company shall adopt the Tripartite Guidelines on the Re-employment
of Older Employees.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 5 of 21

 



--------------------------------------------------------------------------------



 



  (3)   In the event a suitable job is not available, company will provide
employment assistance to the staff as follows:

  (a)   A one-off Employment Assistance Payment (EAP) equivalent to a minimum
sum of $4,500 or 3 months’ salary capped at $10,000, whichever is greater.    
(b)   Assist staff with employment assistance with a job placement agency.

CLAUSE 13 RETRENCHMENT

  (1)   In the event of redundancy arising, the Company shall inform the Union
in writing of impending retrenchment at least one month before retrenchment
notices are given to the affected employees.

  (2)   The notice of termination of service to any employee so affected shall
not be less than two months or two months’ pay in lieu thereof. The combination
of notice and pay in lieu of notice shall be two months.

  (3)   The compensation payable to retrenched employees shall be as follows:

  (a)   One month’s salary for each completed year of service and pro-ration of
each completed month for an incomplete year of service, capped at 25 years of
service.     (b)   Pro-rated unconsumed annual leave.     (c)   Pro-rated annual
wage supplement.     (d)   Payment in lieu of maternity leave if employee is
certified pregnant on date of retrenchment.

CLAUSE 14 SALARY

  (1)   Every employee shall be paid salary in accordance with the salary ranges
set out in Appendix I to this Agreement.

  (2)   The annual incremental date shall be 1st July of each calendar year.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 6 of 21

 



--------------------------------------------------------------------------------



 



  (3)   The Company and the Union shall negotiate annually on the quantum of
annual increment payable to employees covered by this Agreement. The quantum of
annual increment payable to employees shall depend on the employee’s performance
rank. Such negotiation shall commence at the beginning of April of each year.

CLAUSE 15 ANNUAL VARIABLE COMPONENT

    Annual Variable Component (AVC) consists of the Annual Wage Supplement, the
Annual Variable Payment and the Avago Performance Bonus Programme.

  (a)   Annual Wage Supplement

  (i)   The Company shall pay an annual wage supplement equivalent to one
month’s base salary to each eligible employee.     (ii)   New hires who have not
completed 12 months’ service as at 31st December each year shall be paid an
annual wage supplement on a pro—rated basis for the number of completed months
of service. Fifteen or more days shall be treated as a completed month of
service.     (iii)   The annual wage supplement shall be based on base salary
paid as of 31st December of each year. Employees not on the payroll as of 31st
December shall not be eligible to receive the annual wage supplement.

  (b)   Annual Variable Payment

  (i)   The Company and the Union shall negotiate annually on the percentage of
annual variable payment payable to eligible employees covered by this Agreement.
Such negotiation shall commence in April of each year.     (ii)   The annual
variable payment quantum shall be paid out in two equal payments in a year, i.e.
January and July of each year.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 7 of 21

 



--------------------------------------------------------------------------------



 



  (iii)   The amount that each eligible employee gets shall depend on the
employee’s performance rank.     (iv)   Eligible employees are defined as
employees hired on or before 30th June of each year who are active and confirmed
on the Company’s payroll at the time of payment.     (v)   In the event of
unfavourable business and economic conditions, the Company and the Union shall
review the annual variable payment payout.

  (c)   Avago Performance Bonus Programme

    The Avago Performance Bonus Programme is a global variable payment
programme. Employees shall be paid the Avago Performance Bonus according to the
design of this programme.

CLAUSE 16 SHIFT PREMIUM

  (1)   12-hour day shift premium shall be $8.00 per shift worked.

  (2)   12-hour night shift premium inclusive of meal allowance shall be $20.00
per shift worked.

CLAUSE 17 JOB ALLOWANCE

  (1)   An employee who spends at least 50% of the employee’s actual workdays in
a month operating a microscope or molding machine shall be entitled to an
allowance of $30.00 per month.

  (2)   An employee who is employed in the Fab Operation shall be entitled to an
allowance of $100.00 per month.

CLAUSE 18 QUALITY WORK LIFE INCENTIVE PROGRAMME

  (1)   The Quality Work Life Incentive is to reward employees who have taken
extra efforts in maintaining their health as well as in coming to work regularly
during the calendar year.

  (2)   A monthly incentive of S$25 shall be paid at the end of each month to
employees who have demonstrated full commitment to

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 8 of 21

 



--------------------------------------------------------------------------------



 



      the Programme. The maximum reward for the Programme shall be S$300 per
annum.

  (3)   When an employee fails to show up for work and has a sick leave
certificate from any Government Polyclinics, Company Appointed Clinics,
Government or restructured hospital; is absent or on approved unpaid leave, the
Company shall deduct $10 per day from the incentive for each day lost from the
Programme during the period of review.

  (4)   As this is an annual Programme but paid out on a monthly basis, such
days lost from the Programme shall be cumulative for the period of review.
However, the following shall not be considered for cumulative deductions for the
purposes of this incentive:

  (a)   Contagious and communicable virus/diseases like chicken pox, measles,
conjunctivitis, small pox, mumps and HFM disease;     (b)   Approved unpaid
leave for religious pilgrimage and maternity leave;     (c)   Medical leave as a
result of industrial accidents covered under Work Injury Compensation Act and
dental surgery.

CLAUSE 19 SICK LEAVE

  (1)   Every employee shall be entitled to paid sick leave of 14 days in each
year if no hospitalisation is necessary.     (2)   Every employee shall be
entitled to hospitalisation leave up to 60 days in each year less the amount of
sick leave taken.     (3)   Paid sick leave shall only be granted on the
certification of the Company appointed doctors or a Government medical officer.
    (4)   The Company may give sympathetic consideration to the granting of sick
leave in excess of the 14 days.     (5)   An employee away on certified sick
leave shall inform the employee’s supervisor, or department manager of the
employee’s absence within two days. An employee who is

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 9 of 21

 



--------------------------------------------------------------------------------



 



      absent from work for a period of more than two days without satisfactory
explanation shall be deemed to be absent without permission.     (6)   Employees
on paid sick leave and hospitalisation leave shall be entitled to shift
allowance.

CLAUSE 20 LONG TERM SICK LEAVE

  (1)   In the event of an employee contracting any major illness (e.g. cancer
or kidney failure) or tuberculosis which renders him unfit for work, upon
management’s discretion and discussion with Union, the Company shall grant sick
leave as follows:

  (a)   First six months — full pay   (b)   Next six months — half pay   (c)   A
further six months — no pay

      The duration of the paid sick leave shall depend on the condition of the
illness of the employee.

  (2)   An employee shall forfeit the benefits in sub-clause (1) above in the
event of the employee’s failing or refusing to undergo treatment or carry out
any instructions that may be prescribed from time to time by the doctor in
charge of the employee’s case.

CLAUSE 21 ANNUAL LEAVE

  (1)   Every employee on all shifts except 12-hour shift shall be granted paid
annual leave as follows:

  (a)   For the 1st year of service : 10 working days per year   (b)   2nd year
of service : 11 working days per year   (c)   3rd year of service : 12 working
days per year   (d)   4th year of service : 13 working days per year   (e)   5th
to 6th year of service : 14 working days per year   (f)   7th year of service :
15 working days per year   (g)   8th to 11th year of service : 16 working days
per year   (h)   12th year of service : 17 working days per year

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 10 of 21

 



--------------------------------------------------------------------------------



 



  (i)   13th year of service : 18 working days per year   (j)   14th and 15th
year of service : 19 working days per year   (k)   16th year of service and
above : 20 working days per year

  (2)   Every employee on 12-hour shift shall be granted paid annual leave as
follows:

  (a)   For the first 2 years of service : 8 working days per year   (b)   3rd
year of service : 9 working days per year   (c)   4th year of service : 10
working days per year   (d)   5th to 6th year of service : 12 working days per
year   (e)   7th year of service : 13 working days per year   (f)   8th to 11th
year of service : 14 working days per year   (g)   12th year of service : 15
working days per year   (h)   13th year of service : 16 working days per year  
(i)   14th year of service and above : 17 working days per year

  (3)   An employee shall be entitled to proportionate annual leave in respect
of an incomplete year of service.     (4)   From the 2nd year of service,
eligibility for annual leave shall commence in the calendar year in which the
anniversary falls.     (5)   If an employee terminates the employee’s service,
or has the employee’s service terminated before the employee has taken the
employee’s annual leave, the Company shall pay for leave not taken as on the day
of the termination of service.     (6)   Application for annual leave shall be
made two working days in advance.

CLAUSE 22 MATERNITY LEAVE

  (1)   A female employee who has completed 90 days of service in the company
shall be entitled to paid maternity leave of 2 months plus 8 weeks, subject to
the conditions stipulated in the Children Development Co-Savings Act.

  (2)   A female employee who does not qualify under sub-clause (1) above but
who has completed 90 days of service in the company

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 11 of 21

 



--------------------------------------------------------------------------------



 



      shall be entitled to 2 months of maternity leave on full pay, if she has
fewer than 2 living children, and another 4 weeks of maternity leave without
pay, subject to the conditions stipulated in the Employment Act.

  (3)   An application for maternity leave shall be supported by a certificate
from a registered medical practitioner or a Government medical officer.

  (4)   Maternity leave shall, as far as possible, be taken one month each
before and after confinement.

  (5)   Any absence from work due to miscarriage or for any other illness
arising out of and in the course of pregnancy during the first seven months of
such pregnancy shall not be considered as maternity leave, but shall be
considered as normal sick leave under clause 19 of this Agreement.

  (6)   If at the expiry of the maternity leave, the employee is medically
certified as unfit for duty her absence shall be treated as normal sick leave in
accordance with clause 19 of this Agreement.

CLAUSE 23 PATERNITY LEAVE

    A confirmed male employee shall be entitled to two days’ paid paternity
leave each on the birth of the employee’s first four surviving children.

CLAUSE 24 MARRIAGE LEAVE

    The Company shall grant five working days’ leave with full pay only on the
occasion of the first marriage, and a properly authenticated certificate of such
marriage shall be provided by the employee.

CLAUSE 25 COMPASSIONATE LEAVE

  (1)   An employee shall be granted paid compassionate leave of three working
days at any one time in the event of death of the

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 12 of 21

 



--------------------------------------------------------------------------------



 



      employee’s spouse, parent, child, brother, sister, parent-in-law and
grandparent.

  (2) (a)  In the event of serious illness of the employee’s spouse, parent,
child, brother, sister, parent-in-law and grandparent, compassionate leave shall
be given sympathetic consideration without restriction.

      (b)  Serious illness shall be defined as illness requiring the patient to
be on the dangerously ill list of any licensed hospital.

  (3)   An employee requesting compassionate leave may be required by the
Company to produce evidence that the leave is needed on bona fide grounds. If it
is subsequently found that such leave has been obtained by misrepresentation of
facts, the employee may render himself liable to disciplinary action by the
Company.

CLAUSE 26 MEDICAL AND HOSPITALISATION BENEFITS

  (1)   Medical Benefits

  (a)   Every employee shall enjoy the privilege of free medical attention,
treatment and medicine from the Company appointed doctors or a Government
medical officer.     (b)   If an employee is not satisfied with the Company
appointed doctor’s opinion, the employee may see the nearest Government medical
officer. If the employee is certified sick by the Government medical officer,
the Company shall reimburse the medical expenses and pay for the sick leave.    
(c)   If the Government medical officer certifies the employee fit for work, the
employee shall not be entitled to pay for time away from work or to
reimbursement of expenses.     (d)   If an employee falls sick at home, the
employee shall seek treatment from the Company appointed doctors or a Government
medical officer. If the illness is an emergency, any registered medical
practitioner may be contacted. In

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 13 of 21

 



--------------------------------------------------------------------------------



 



      this case, the Company shall reimburse the medical expenses and grant paid
sick leave (if applicable) to the employee only if the case has been certified
as an emergency by the registered medical practitioner.

  (2)   Hospitalisation Benefits

    Every employee shall be covered by the Company’s Group Hospitalisation and
Surgical Insurance Plan. Subject to the provisions for room and board benefit
under this plan, the normal ward assigned shall be “B1” ward accommodation in
the event of the employee being hospitalised. A copy of the Company’s Group
Hospitalisation and Surgical Insurance Plan shall be extended to all employees
in the Company. Appendix II shows the schedule for this plan.

CLAUSE 27 FLEXIBLE BENEFITS

  (1)   All active permanent full-time employees shall be eligible for flexible
benefits up to a maximum amount of $420.00 per calendar year with effect from
1st January 2011. Any unutilised amount in a calendar year shall be forfeited.

  (2)   The flexible benefit claims may be utilised to cover benefits stipulated
under the Flexible Benefits policy.

CLAUSE 28 DENTAL TREATMENT

  (1)   A confirmed employee may claim reimbursement from the flexible benefit
claim for the cost of dental examination, scaling, x-ray, extraction and amalgam
fillings. Such reimbursement shall be made only against a valid receipt from a
registered dental practitioner.

  (2)   An employee’s absence caused through dental illness shall on production
of a medical certificate issued by a registered dental practitioner be treated
as normal sick leave.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 14 of 21

 



--------------------------------------------------------------------------------



 



CLAUSE 29 BASIC LIFE INSURANCE

    The Company shall insure every employee for an amount equivalent to 18 times
of the employee’s last drawn monthly base salary. Employees may, if they so
request, be allowed to take supplementary life insurance policy for additional
sums in accordance with the Company’s Supplementary Life Policy. The premium
required for such supplementary insurance cover shall be shared equally by the
Company and the employee concerned.

CLAUSE 30 WORK INJURY COMPENSATION

  (1)   Every employee shall be insured in accordance with the provisions of the
Work Injury Compensation Act.

  (2)   For injuries covered under the Work Injury Compensation Act, the Company
shall keep the employee on full pay up to 14 days outpatient medical leave, and
full pay up to 60 days hospitalization. Once this limit is reached, two-thirds
of salary is payable up to a maximum period of one year following the date of
the accident.

CLAUSE 31 SAVINGS PLAN

  (1)   A confirmed employee may authorise the Company to open a Savings Account
under the employee’s name with any bank in Singapore.

  (2)   The entry dates of the Savings Plan are 1st January and 1st July of each
year.

  (3)   The employee may contribute up to a maximum of 10% of the employee’s
monthly base salary to the Savings Plan. Upon receipt of the employee’s
authorisation, the Company shall deduct the authorised amount, starting from
entry dates per sub-clause (2).

  (4)   For every dollar so deducted, the Company shall make a contribution of
15% of that amount.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 15 of 21

 



--------------------------------------------------------------------------------



 



  (5)   The employee’s contributions are to be held in the Company’s books for
six full months. At the end of each six-month contribution period, the
employee’s contributions shall be credited to the employee’s bank account
together with the Company’s contribution, and the accrued interest of both
contributions.     (6)   In the event an employee withdraws the employee’s share
of contributions before they have been held for six full months, the employee
shall be entitled to receive accrued interest on the employee’s contributions
but the employee shall not be entitled to receive the Company’s share of
contribution or accrued interest on the Company’s contribution.     (7)   In the
event of withdrawal arising from serious need due to an emergency, an employee
may apply to the Human Resources Manager for compassionate consideration to be
entitled to receive the Company’s share of contribution plus accrued interest.

CLAUSE 32 SAFETY COMMITTEE

    The Company shall establish a safety committee in accordance with the
Workplace Safety & Health Act, and shall invite Union representatives to sit on
the committee.

CLAUSE 33 NTUC FAIRPRICE COOPERATIVE SHARES

    In the event of an employee purchasing NTUC Fairprice Cooperative shares,
the Company shall make an initial payment to NTUC Fairprice of $10.00 for the
accounting of the employee.

CLAUSE 34 EDUCATION ASSISTANCE

    The Company’s current Education Assistance Plan shall be continued.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 16 of 21

 



--------------------------------------------------------------------------------



 



CLAUSE 35 UNION’S DAY

    At Management’s discretion, the Company shall provide one day’s special
leave to all Union Branch officials on the Union’s Anniversary Day which is
decided by the Union’s Executive Council and upon application by the Union.

CLAUSE 36 EQUAL REMUNERATION

  (1)   Both parties accept that the principle of equal remuneration for men and
women for work of equal value shall apply. “Remuneration” means salary (as
defined in the Employment Act) and any other consideration, whether in cash or
in kind, which the employee receives directly or indirectly, in respect of
employment.

  (2)   The employer shall ensure the principles of equal remuneration for men
and women for work of equal value are adhered to. Regardless of their gender,
employees will be paid and rewarded based on the value of job, performance and
contribution.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 17 of 21

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto, have hereunto set their hands the day and
year first above written.
Signed for and on behalf of

     
AVAGO TECHNOLOGIES
MANUFACTURING
(SINGAPORE)
PTE. LTD.
  UNITED WORKERS OF
ELECTRONICS & ELECTRICAL
INDUSTRIES
 
   
 
   
/s/ OOI BOON CHYE
  /s/ HALIMAH YACOB
 
   
OOI BOON CHYE
  HALIMAH YACOB
Senior VP, Global Operations
  Executive Secretary
 
   
 
   
/s/ THERESA LIM
  /s/ CYRILLE TAN
 
   
THERESA LIM
HR Director
  CYRILLE TAN
General Secretary
 
   
 
   
 
  /s/ BELINDA TENG BEE HONG
 
 
  BELINDA TENG BEE HONG
 
  Branch Chairman
 
   
 
   
 
  /s/ PAULINE TONG
 
 
  PAULINE TONG
 
  Branch Secretary
 
   
 
   
 
  /s/ MAZNAH BINTE AHMAD
 
 
  MAZNAH BINTE AHMAD
 
  Branch Treasurer
 
   
 
   
 
  In the presence of:
 
   
 
   
 
  /s/ NG YANLI
 
 
  NG YANLI
 
  Industrial Relations Officer

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 18 of 21

 



--------------------------------------------------------------------------------



 



Appendix I
(Clause 14)
AVAGO TECHNOLOGIES SINGAPORE EMPLOYEES’ AGREEMENT OF 2010
Materials

                                              New Global   Monthly   Monthly  
Monthly 2007 CA Job Title   2010 CA Job Title   Job Level   Job Family   Grade  
Min (SGD)   Mid (SGD)   Max (SGD)
Mat’l Handler
  Mfg Ops Support Mat’l Handling 1   ICA1-Entry   Operations Support Mat’l
Handling   G10C   900   1,200   1,500
Storekeeper A
  Mfg Ops Support Mat’l Handling 2   ICA2-Intermediate   Operations Support
Mat’l Handling   G11C   985   1,308   1,638
Storekeeper B
  Mfg Ops Support Mat’l Handling 3   ICA3-Career   Operations Support Mat’l
Handling   G12C   1,154   1,538   1,923
Storekeeper C
  Mfg Ops Support Mat’l Handling 4   ICA4-Expert   Operations Support Mat’l
Handling   G13C   1,331   1,769   2,215

Mfg Operations Support — Process/Product

                                              New Global   Monthly   Monthly  
Monthly 2007 CA Job Title   2010 CA Job Title   Job Level   Job Family   Grade  
Min (SGD)   Mid (SGD)   Max (SGD)
Operator
  Mfg Ops Support Proc/Prod 1   ICA1-Entry   Operations Support Proc/Prod   G10B
  750   1,000   1,250
QA Inspector
  Mfg Ops Support Proc/Prod 2   ICA2-Intermediate   Operations Support Proc/Prod
  G11B   900   1,200   1,500
Technical Operator A
  Mfg Ops Support Proc/Prod 3   ICA3-Career   Operations Support Proc/Prod  
G12B   985   1,308   1,638
Technical Operator B
  Mfg Ops Support Proc/Prod 4   ICA4-Expert   Operations Support Proc/Prod  
G13B   1,154   1,538   1,923

Wafer Fabrication — Ops Support

                                              New Global   Monthly   Monthly  
Monthly 2007 CA Job Title   2010 CA Job Title   Job Level   Job Family   Grade  
Min (SGD)   Mid (SGD)   Max (SGD)
Fab Assistant A
  Mfg Ops Support Fab 1   ICA1-Entry   Operations Support Fabrication   G10C  
900   1,200   1,500
N.A
  Mfg Ops Support Fab 2   ICA2-Intermediate   Operations Support Fabrication  
G11C   985   1,308   1,638
Fab Assistant B
  Mfg Ops Support Fab 3   ICA3-Career   Operations Support Fabrication   G12C  
1,154   1,538   1,923
Fab Specialist
  Mfg Ops Support Fab 4   ICA4-Expert   Operations Support Fabrication   G13C  
1,331   1,769   2,215

Wafer Fabrication — Mfg Technician

                                              New Global   Monthly   Monthly  
Monthly 2007 CA Job Title   2010 CA Job Title   Job Level   Job Family   Grade  
Min (SGD)   Mid (SGD)   Max (SGD)
N.A
  Mfg Technician Fab 1   ICA1-Entry   Mfg Technician Fabrication   G12C   1,154
  1,538   1,923
N.A
  Mfg Technician Fab 2   ICA2-Intermediate   Mfg Technician Fabrication   G13C  
1,331   1,769   2,215
N.A
  Mfg Technician Fab 3   ICA3-Career   Mfg Technician Fabrication   G14C   1,500
  2,000   2,500

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 19 of 21

 



--------------------------------------------------------------------------------



 



Appendix I
(Cont’d)
Administrative

                                              New Global   Monthly   Monthly  
Monthly 2007 CA Job Title   2010 CA Job Title   Job Level   Job Family   Grade  
Min (SGD)   Mid (SGD)   Max (SGD)
Admin Assistant A
  Prod Planning Support 1   ICA1-Entry   Planning Support   G11C   985   1,308  
1,638
N.A
  Prod Planning Support 2   ICA2-Intermediate   Planning Support   G12C   1,154
  1,538   1,923
Admin Assistant B
  Prod Planning Support 3   ICA3-Career   Planning Support   G13C   1,331  
1,769   2,215
Admin Assistant C
  Prod Planning Support 4   ICA4-Expert   Planning Support   G14C   1,500  
2,000   2,500

 
Notes:

(1)   Min refers to Minimum of Salary Range   (2)   Mid refers to Mid point
which is benchmarked against market base salary   (3)   Max refers to Maximum of
Salary Range   (4)   The above salary ranges shall be reviewed annually to
reflect market competitiveness

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 20 of 21

 



--------------------------------------------------------------------------------



 



Appendix II
(Clause 26)
AVAGO TECHNOLOGIES SINGAPORE EMPLOYEES’ AGREEMENT OF 2010
GROUP HOSPITALISATION AND SURGICAL INSURANCE PLAN
Maximum Per Policy Year (S$)

                  Schedule of Benefits   S$
1
  Daily Room and Board
(daily maximum up to 120 days)     200 *
 
           
2
  Intensive Care Unit (up to 30 days)   600 / day *
 
           
3
  Hospital Miscellaneous Services     6000 *
 
           
4
  Surgical Benefit
Subject to Schedule     7000 *
 
           
5
  Daily In-Hospital Doctor’s Visit
(daily maximum up to 120 days)     60*  
 
           
6
  Diagnostic X-ray and Laboratory Fees
(maximum per disability)     400  
 
           
7
  Specialist Consultation and Treatment
(maximum per disability per policy year)     600  
 
           
8
  Emergency Outpatient Treatment     1000  
 
           
9
  Post Medical Hospitalisation Follow-up     1000 *
 
           
10
  Death Benefit     3000  

 

*   For items 1-5 and item 9, the coverage is S$15,000 per policy year subject
to 4 bedded Govt. Ward.

      CA NO 315/2010
Avago Technologies Singapore Employees’ Agreement of 2010
(ASCA)B(10/12/2010)   Page 21 of 21

 